DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawarasaki et al (JP 2000120996; note that an English translation is submitted herewith) in view of Zimmermann (US 2006/0237688) and Miyakoshi et al (JP 2002228099).  
Regarding claim 1, Kawarasaki teaches a hydrogen storage container (abstract).  
While Kawarasaki teaches the general use of a hydrogen absorbing alloy, Kawarasaki does not expressly teach the claimed alloys.  
Zimmermann, in an invention directed toward hydrogen storage material (title), teaches materials suited to occlude and desorb hydrogen to include hydride materials and materials capable of forming hydrides when contacted with hydrogen.  Specific examples are taught to include LaNi5, FeTi, and mischmetal, which is a mixture of metals or an ore, such as MmNi5, wherein Mm refers to a mixture of lanthanides (par. 30).  
Regarding claims 1, 5, and 7-9, it would have been obvious to one of ordinary skill in the art to utilize known hydrogen occlusion alloys, such as those taught by Zimmermann, in the hydrogen storage container of Kawarasaki in order to successfully perform the intended function of the hydrogen storage container, which is to store and release hydrogen on demand.  The overlapping teachings are considered to constitute prima facie obviousness.  
Kawarasaki does not particularly limit the material of the hydrogen storage container, let alone to pure titanium.  
Miyakoshi, in a similar invention directed toward a hydrogen occlusion and emission device (title), teaches that the hydrogen occlusion and emission device has a pressure-proof vessel formed of a material selected from a group comprising titanium-based metal (abstract).  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize conventional materials known to be useful for hydrogen storage containers as the hydrogen storage container material of Kawarasaki, including the materials taught by Miyakoshi, in order to effectively contain the hydrogen occlusion material, which is the primary if not sole function of such a container.  One of ordinary skill would have been able to do so with predictable results and a reasonable expectation of success.  
Regarding claims 2 and 3, Kawarasaki teaches that the hydrogen storage container may be a “square” shaped box (par.4), noting that the figures show a substantially rectangular box (e.g., Fig. 1).  Kawarasaki further teaches that the container is divided into a plurality of storage chambers by partition walls (paragraph immediately preceding “[0011]”), wherein the partition wall may be provided with through holes in appropriate places and in appropriate numbers.  The through holes are positions so as to enable an increase in internal volume of the container without impairing the reinforcing effect (paragraph immediately preceding “[0007]”).  Kawarasaki further teaches that the use of the though holes in the partition wall allows for the hydrogen storage alloy to be more efficiently accommodated in the container (par. 17).  Kawarasaki does not expressly teach that the partition plate goes 70-80% of the length of the inner space; however, the through holes of Kawarasaki are considered to have the same technical effect.  According to the instant specification, Applicant explains that if the partition plates exceed the disclosed range, they effectively close off the chamber they define and this prevents the powdery hydrogen storage alloy from smoothly passing though the spaces.  On the other hand, if the “partition” plate is too small, it cannot effectively partition the container into a plurality of chambers (par. 23, as filed).  The fact that Kawarasaki teaches the walls to be “partition” walls that divide the container into a plurality of storage chambers, the Office considers the lower limit to be at least encompassed (i.e. the partition walls of Kawarasaki must be of a certain minimum length, otherwise they would not function as partitions).  As for the claimed upper limit, it has already been established that the partition walls of Kawarasaki may have the though holes to enable a more efficient accommodation of the hydrogen storage alloy in the container.  As such, said though holes must enable passage of the hydrogen storage alloy.  The explicit and implicit teachings of Kawarasaki are considered to encompass or otherwise substantially overlap the claimed functional language requiring that in the plane of the partition plane and within the container, 70-80% of this plane, in the length direction, is taken up by the partition plate and the remaining 20-30% of this space is devoid of partition plate, thus constitute prima facie obviousness.  As the technical effect of the claimed partition plates appears to be satisfied by the teachings of Kawarasaki (i.e. the walls include spaces that must be large enough though which hydrogen storage material may flow while being small enough so that said walls still function as a partition), any physical distinctions are considered to amount to an obvious matter of design choice, absent a showing of unexpected results.  
Regarding claims 4 and 6, Kawarasaki teaches the use of partition walls to that divide the hydrogen storage container into a plurality of chambers, as shown above.  Kawarasaki does not expressly limit the number of such chambers, and the ability to determine a suitable amount of such chambers, including those claimed, in considered to be well within the purview of one having ordinary skill in the art and thus considered to be prima facie obvious.  That said, Figure 1 of Kawarasaki clearly depicts 8 of such chambers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732